Citation Nr: 0501355	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  97-20 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
February 1975.

This case came to the Board of Veterans' Appeals (Board) from 
an April 1996 RO decision which, in pertinent part, denied 
the veteran's claim seeking service connection for a nervous 
condition.  In July 2004, a Travel Board hearing was 
conducted before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that service connection is warranted for 
a psychiatric disorder (claimed as a nervous condition).  He 
alleges that this condition began during his active duty 
service.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Initially, the Board notes that the veteran's service medical 
records are not contained in the claims folder.  In response 
to the RO's request for these records, the National Personnel 
Records Center (NPRC) reported in July 1994 that they were 
"currently processing another request for this 
information."  No subsequent response from NPRC is in the 
claims folder regarding the location or availability of the 
veteran's service records.  VA's duty to assist is heightened 
when records are in the control of a government agency.  
Gobber v. Derwinski, 2 Vet. App. 470 (1992).  Furthermore, VA 
has a heightened obligation to search for alternate medical 
records when service medical records are not available and 
must also provide an explanation to the appellant regarding 
VA's inability to obtain his service medical records.  Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  Given the passage of 
time, as well as the RO's duty to assist the veteran, the RO 
should make another attempt to obtain the veteran's complete 
service medical and personnel records.

At his hearing before the Board, the veteran testified that 
he has received treatment for his psychiatric condition from 
multiple sources, including both private and VA physicians, 
following his discharge from the service.  Accordingly, the 
veteran should again be asked to identify (names, addresses, 
dates) all sources of treatment for his psychiatric disorder 
since his discharge from the service in February 1975.  The 
RO should then, with the assistance of the veteran, attempt 
to obtain any additional records that may be available.

Finally, the Board finds that the VA's duty to assist the 
veteran with his claim herein includes obtaining a VA medical 
opinion as to the etiology of the veteran's current 
psychiatric disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, to obtain 
copies of the veteran's available service 
medical records and service personnel 
records.  If these records cannot be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  The veteran should be informed as 
to the results of these efforts.

2.  The RO should ask the veteran to 
identify all medical providers who have 
treated him for psychiatric problems 
since his discharge from the service in 
February 1975.  The RO should then obtain 
copies of the identified medical records.  
Regardless of his response, the RO should 
attempt to obtain his treatment records 
from the VA medical center in Miami, 
Florida, around 1981; the VA medical 
center in East Orange, New Jersey, around 
1990; the VA medical center in Brooklyn, 
New Your, around 1990; and the VA medical 
center in Gainesville, Florida, beginning 
around 2000.

3.  The RO should then have the veteran 
undergo the appropriate VA examination to 
determine the current existence and 
etiology of any psychiatric disorder 
found.  The claims folder must be provided 
to and reviewed by the examiner.  The 
examiner should provide a medical opinion, 
supported by adequate rationale, as to the 
approximate date of onset and etiology of 
any psychiatric condition identified, 
including any relationship to the 
veteran's active duty service.  In doing 
so, the examiner should consider the 
September 1974 psychiatric evaluation 
which found evidence of a personality 
disorder, passive aggressive type.  For 
each psychiatric condition found, the 
examiner is requested to express an 
opinion as to the following:  

Whether it is at least as likely as 
not that the veteran's current 
psychiatric condition resulted from 
his active duty military service.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for a psychiatric 
disorder.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



